Name: Council Regulation (EEC) No 3844/89 of 18 December 1989 extending the provisional anti-dumping duty on imports of potassium permanganate originating in Czechoslovakia
 Type: Regulation
 Subject Matter: political geography;  competition;  chemistry
 Date Published: nan

 22. 12. 89 Official Journal of the European Communities No L 374/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3844/89 of 18 December 1989 extending the provisional anti-dumping duty on imports of potassium permanganate originating in Czechoslovakia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 tehreof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 2535/89 (2), the Commission imposed a provisional anti-dumping duty on imports of potassium permanganate originating in Czechoslovakia ; Whereby the examination of the facts has not yet been completed ; whereby the Commission has informed the Czechoslovakia exporter concerned of its intention to propose an extension of the period of validity of the provisional duty for a further period not exceeding two months ; whereby the Czechoslovakian exporter concerned did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of potassium permanganate originating in Czechoslovakia, imposed by Regulation (EEC) No 2535/89, is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council , this Regulation shall apply until the entry into force of definitive measures adopted by the Council . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1989 . For the Council The President R. DUMAS (') OJ No L 209, 2 . 8 . 1988, p . 1 . ( ») OJ No L 245, 22. 8 . 1989, p. 5.